DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 17/004,569 entitled "METHOD AND APPARATUS FOR REAL TIME, DYNAMIC MANAGEMENT OF REAL ESTATE FINANCE, SERVICES, AND REPORTING" filed on December 13, 2019 with claims 1 to 18 pending.
Status of Claims
Claims 15-17 have been amended and are hereby entered.
Claims 1 to 18  are pending and have been examined.

Response to Amendment
The amendment filed July 22, 2022 has been entered. Claims 1-18 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed April 1, 2022.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2020, August 27, 2020, December 23, 2021, and July 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-18 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“maintaining… a display of terms, parameter values, and upcoming required actions under a housing finance arrangement….” 
“storing…housing instrument data….”
“implementing adjustments under a balancing mechanism….”
“initiating a balancing entry….”
“receiving … data relevant to the balancing calculation  ….”
“writing… the updated earned equity balance ….”
“alerting … of the updated equity account balances ….”
“applying the accumulation algorithm specified in the housing finance arrangement….”
“determining … an updated unscheduled outcome and associated quantities….”
“writing…the updated unscheduled outcome and associated quantities….”
“alerting ….of the updated unscheduled outcome and associated quantities….”
These limitations clearly relate to managing transactions/interactions between homeowner, investor, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to implement adjustments  or initiate a balancing entry or determine an updated unscheduled outcome recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Claims that manipulate only numbers, abstract concepts or ideas, or signals representing any of the foregoing, are not appropriate patentable subject matter. See Gottschalk v. Benson, 409 U.S. 63, 71 - 72, 175 USPQ 673, 676 (1972). Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process. See MPEP 2106.02   Mathematical Algorithms  
In practical terms, claims define non-statutory processes if they:
consist solely of mathematical operations without some claimed practical application (i.e., executing a "mathematical algorithm"); or
simply manipulate abstract ideas, e.g., a bid (Schrader, 22 F.3d at 293-94, 30 USPQ2d at 1458-59) or a bubble hierarchy (Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759), without some claimed practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”,” server”, “computing device ("balancing engine")”, “processor”, “data storage system”, “processing unit and a transmitting unit”, “mobile phone or other receiving device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“website”, “modifying…the single website”:
generally linking to  website technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  through a mobile phone or other receiving device; [0236] a computer system as may be used ...The computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: 
 “server”, “processor”, “receiving unit”, “processing unit and a transmitting unit”, “database”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 4: 
  “receiving unit”, “processing unit”, “database”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 5: 
 “server”,   “receiving unit”, “processing unit”, “transmitting unit”, “data storage system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 6: 
 “server”,   “receiving unit”, “processing unit”, “transmitting unit”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 7: 
    “receiving unit”, “processing unit”, “processing server”, “transmitting unit”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 8: 
    “receiving unit”, “processing unit”, “processing server”, “transmitting unit”, “data storage system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 9: 
    “receiving unit”, “processing unit”, “processing server”, “transmitting unit”, “data storage system”, “server “, “input device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“website”,  “modifying…the single website”: generally linking to  website technology  as a  tool to perform an abstract idea 
Claim 10: 
    “receiving unit”, “processing unit”, “processing server”, “transmitting unit”, “data storage system”, “server “, “input device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“website”,  “modifying…the single website”: generally linking to  website technology  as a  tool to perform an abstract idea 
Claim 11: 
    “receiving unit”, “processing unit”, “processing server”, “transmitting unit”, “data storage system”, “server “, “input device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“website”, “GUI-based pages”: generally linking to  website technology  as a  tool to perform an abstract idea 
Claim 12: 
     “website”, “GUI-based pages”: generally linking to  website technology  as a  tool to perform an abstract idea 
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: 
     “blockchain system”: generally linking to  blockchain technology  as a  tool to perform an abstract idea 
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: 
 “data storage system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“website is being updated”, “on-line”: generally linking to  website technology  as a  tool to perform an abstract idea 
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0014]  through a mobile phone or other receiving device; [0236] a computer system as may be used ...The computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 2 recites: 
“maintaining… a display of terms, parameter values, and upcoming required actions under a housing finance arrangement….” 
“storing…housing instrument data….”
“implementing adjustments under a balancing mechanism….”
“initiating a balancing entry….”
“receiving … data relevant to the balancing calculation  ….”
“writing… the updated earned equity balance ….”
“alerting … of the updated equity account balances ….”
“applying the accumulation algorithm specified in the housing finance arrangement….”
“determining … an updated unscheduled outcome and associated quantities….”
“writing…the updated unscheduled outcome and associated quantities….”
“alerting ….of the updated unscheduled outcome and associated quantities….”
These limitations clearly relate to managing transactions/interactions between homeowner, investor, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to implement adjustments  or initiate a balancing entry or determine an updated unscheduled outcome recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Claims that manipulate only numbers, abstract concepts or ideas, or signals representing any of the foregoing, are not appropriate patentable subject matter. See Gottschalk v. Benson, 409 U.S. 63, 71 - 72, 175 USPQ 673, 676 (1972). Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process. See MPEP 2106.02   Mathematical Algorithms  
In practical terms, claims define non-statutory processes if they:
consist solely of mathematical operations without some claimed practical application (i.e., executing a "mathematical algorithm"); or
simply manipulate abstract ideas, e.g., a bid (Schrader, 22 F.3d at 293-94, 30 USPQ2d at 1458-59) or a bubble hierarchy (Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759), without some claimed practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “server”, “processor”, “data storage system”, “processing unit and a transmitting unit”, “mobile phone or other receiving device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“website”, “modifying…the single website”:
generally linking to  website technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  through a mobile phone or other receiving device; [0236] a computer system as may be used ...The computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 16 recites: 
 “storing a housing instrument….”
“implementing adjustments under a balancing mechanism….”
“receiving, … a message ….”
“transmitting a query…”
“receiving said data;”
“determining updated account balances;”
“writing the updated account balances”
“alerting the homeowner….”
These limitations clearly relate to managing transactions/interactions between homeowner, investor, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing for  storing a housing instrument or determining updated account balances   recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Claims that manipulate only numbers, abstract concepts or ideas, or signals representing any of the foregoing, are not appropriate patentable subject matter. See Gottschalk v. Benson, 409 U.S. 63, 71 - 72, 175 USPQ 673, 676 (1972). Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process. See MPEP 2106.02   Mathematical Algorithms  
In practical terms, claims define non-statutory processes if they:
consist solely of mathematical operations without some claimed practical application (i.e., executing a "mathematical algorithm"); or
simply manipulate abstract ideas, e.g., a bid (Schrader, 22 F.3d at 293-94, 30 USPQ2d at 1458-59) or a bubble hierarchy (Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759), without some claimed practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“data storage system”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“website”, “modifying…the single website”:
generally linking to  website technology  as a  tool to perform an abstract idea 
“blockchain”:
generally linking to  blockchain technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  through a mobile phone or other receiving device; [0236] a computer system as may be used ...The computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
“facilitating the transaction data ….” 
“implementing adjustments ….”
“creating, gathering, updating, processing, storing, and communicating at least one time series ….”
“initiating, implementing, enforcing, and updating a housing finance arrangement….”
“transmit a buy offer message…”
“storing confidential data…”
“receives, processes, and transmits data…”
 “alerting the homeowner….”
These limitations clearly relate to managing transactions/interactions between homeowner, investor, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to implement adjustments  or transmit a buy offer or determine an updated unscheduled outcome recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Claims that manipulate only numbers, abstract concepts or ideas, or signals representing any of the foregoing, are not appropriate patentable subject matter. See Gottschalk v. Benson, 409 U.S. 63, 71 - 72, 175 USPQ 673, 676 (1972). Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process. See MPEP 2106.02   Mathematical Algorithms  
In practical terms, claims define non-statutory processes if they:
consist solely of mathematical operations without some claimed practical application (i.e., executing a "mathematical algorithm"); or
simply manipulate abstract ideas, e.g., a bid (Schrader, 22 F.3d at 293-94, 30 USPQ2d at 1458-59) or a bubble hierarchy (Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759), without some claimed practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computing device “, “user interface”, “data storage system”, “database”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
  “modifying…the single website”:
generally linking to  website technology  as a  tool to perform an abstract idea 
“distributed blockchain”:
generally linking to  blockchain technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  through a mobile phone or other receiving device; [0236] a computer system as may be used ...The computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0014]  through a mobile phone or other receiving device; [0236] a computer system as may be used ...The computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, 16, and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Strnad (“COMPUTER IMPLEMENTED METHOD AND APPARATUS FOR ESTABLISHING AND EXECUTING A DYNAMIC EQUITY INSTRUMENT”, U.S. Publication Number: 20100185467 A1), in view of Bertram (“DATA PROCESSING SYSTEM AND METHOD WITH RE-FINANCING APPROVAL”, Australian Publication Number: 2005100867 A4),in view of Strnad2 (“COMPUTER IMPLEMENTED METHOD AND APPARATUS FOR ESTABLISHING AND EXECUTING A DYNAMIC EQUITY INSTRUMENT”, Australian Publication Number: AU2015258248A1),











Regarding Claim 1, 
 Strnad teaches,
(b) storing housing instrument data in at least one data storage system; (c) on at least one server controlled by said managing entity, maintaining a computing device ("balancing engine") configured for implementing adjustments under a balancing mechanism;
(Strnad [Claim 1]  computing system configured for identifying a set of obligations of the owner attendant to preserving said real estate asset and for adjusting a portion of said owner's committed equity, insured equity, or other stake based on compliance with said set of obligations;
Strnad [0299]  that incorporates a targeted insured equity scheme by using stochastic payments as the residual balancing mechanism.
Strnad [0432]  any other type of media suitable for storing or transmitting information.
Strnad [0429] The computer system 1600 includes a processor 1602, a main memory 1604 and a static memory
Strnad [0419]  processed by a server or other device
Strnad  [0429] The computer system 1600 includes a processor ...which communicate with each other via ...also includes an alphanumeric input device 1612...and a network interface device 1628.
Strnad  [0299]  the analytic machine ...as the residual balancing mechanism.)
, a residual balancing position holder, if any, 
(Strnad [0086]  other accounts as the residual balancing element 
Strnad [0299] the residual balancing mechanism)
 (e) for each balancing entry initiated, 
(Strnad [0371] whenever the homeowner initiates a new loan)
the residual account according to one of a class of non-linear accumulation algorithms specified in the housing finance arrangement and defined by: or (B) alternatively, the    earned equity proportion: 
    PNG
    media_image1.png
    31
    146
    media_image1.png
    Greyscale

(Strnad [0078] E(t): The intrinsic value of the investor's equity in the home.)
(ii) writing,   the updated equity balance of the investor and the updated residual balancing positions, on the data storage system;;
(Strnad [0266] a home equity line of credit (“HELOC”) 
Strnad [0419]  values and history of all critical accounts such as insured equity updated (as step “1”) using the existing analytic machine to be current as of the time of the homeowner's request...the homeowner's insured equity balance
Strnad [0005]  the first mortgagee (typically a bank or an investor in a securitized pool) has a priority right to all of the proceeds from sale up to the principal balance
Strnad [Claim 1g] any outstanding residual account balances
Strnad [0199]   updated values)
(vi) alerting at least a homeowner and an investor of the updated equity account balances through a mobile phone or other receiving device; and
(Strnad [0310] It is easy to provide the homeowner with information about the consequences of any one payment and of various patterns of payments over time.
Strnad [0003]  provide equity investors with new methods to invest in owner-occupied real estate.
Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.)
(4) when in an arrangement that is not a direct arrangement, one in which the residual equity account balance for the homeowner is scheduled in advance,
(Strnad [0151] Prepayment possibilities result in average durations for 30-year and 15-year mortgages that are much shorter than full term. The observed mean duration on these instruments may resemble the expected duration for DOOR instruments. Under DOOR, the investor does not have an option to prepay or default prior to termination of the instrument by sale or otherwise....Instrument life depends on the length of the ownership period or circumstances that lead the homeowner to prefer a different financing arrangement. Similar factors play a big role in the duration of mortgages.
Strnad [0159] Mortgage financing involves agreements between the homeowner and third party lenders.
Strnad  [0021] may conform to some pre-set schedule)
 and one in which the balancing engine outputs an unscheduled equity balance of the homeowner based on applying the accumulation algorithm specified in the housing finance arrangement and said received data,   … the  unscheduled equity balance of the investor and the  values of the residual balancing positions;
(Strnad [0147]  in the ANZIE-DOOR scheme, insured equity accrues based on applying a “tax rate” that compensates the homeowner for net contributions to “gains” on the home assuming that it increased in value at the applicable riskless rate. 
Strnad [0156]  This rate fluctuates over time, reflecting changes in expected real rates and inflation. To achieve neutrality, if must equal the actual certainty equivalent rate at all times
Strnad [0058]  Dynamic adjustments differ from static schedules. ...Dynamic adjustments themselves may involve changes in schedules.
Strnad [0268] The net contribution balance shifts over time as the home value changes and economic parameters such as interest rates fluctuate.
Strnad [0281] ANZIE'S SIDE DOOR extends ANZIE-DOOR by adding payments (“SIDE payments”) between the homeowner and investor. These payments alter the net contribution balance)
writing,  …an updated equity balance of the investor and the updated residual balancing positions on the data storage system;
(Strnad [0156]  This rate fluctuates over time, reflecting changes in expected real rates and inflation. To achieve neutrality, if must equal the actual certainty equivalent rate at all times
Strnad [0268] The net contribution balance shifts over time as the home value changes and economic parameters such as interest rates fluctuate.
Strnad [0266] a home equity line of credit (“HELOC”) 
Strnad [0419]  values and history of all critical accounts such as insured equity updated (as step “1”) using the existing analytic machine to be current as of the time of the homeowner's request...the homeowner's insured equity balance)
(iv) alerting at least the homeowner, the investor, and the residual balancing position holder… the updated equity balance of the investor and the updated residual balancing positions, through a mobile phone or other receiving device.
(Strnad [0310] It is easy to provide the homeowner with information about the consequences of any one payment and of various patterns of payments over time.
Strnad [0003]  provide equity investors with new methods to invest in owner-occupied real estate.
Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0005]  the first mortgagee (typically a bank or an investor in a securitized pool) has a priority right to all of the proceeds from sale up to the principal balance
Strnad [Claim 1g] any outstanding residual account balances
Strnad [0199]   updated values)
  Strnad does not teach (a) on a single website controlled by a managing entity and accessible to at least a homeowner and an investor, maintaining (1) a display of terms, parameter values, and upcoming required actions under a housing finance arrangement, and  (2)  a display of a menu of functions for altering the arrangement in real time through the single website; (d) receiving into the server,   from the managing entity or an artificial intelligence entity representing  the managing entity, a message that results in  initiating a balancing entry onto the data storage system; (1) transmitting, from the server, a query of the data storage system for data relevant to a balancing calculation; (2) receiving into the server said real-time data; (3) when the housing finance arrangement is a direct arrangement, (i) determining an updated balance for an earned equity proportion  of the homeowner; where the degree of approximation is specified by the housing finance arrangement; (iii) modifying the single website to display the updated equity account balances; (iii) modifying the single website to display; the unscheduled earned equity balance of the homeowner; (i) a particular discrete approximation for the earned equity proportion:  
    PNG
    media_image2.png
    27
    166
    media_image2.png
    Greyscale
where the instrument is held for a period of time T, which is divided into a equal sub- periods of length n, t_ 1 is the time at which period i begins, t is the time at which period ends, (t) is the grossed up net contribution rate of the homeowner;  
Bertram teaches,
(a) on a single website controlled by a managing entity and accessible to at least a homeowner and an investor, 
(Bertram [page 90, line 11] The computer module 61 typically includes at least one processor unit
Bertram [page 27, lines 14-15] application information sourced by the MMIPs 201 is inputted into the AOD 202 either by way of a real-time electronic Internet-based interface
Bertram [page 27, line 13]  responsible for interfacing with applicants.
Bertram [page 87, line 25]  buyers, dwellers in their middle years, and elderly homeowners
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram [page 23, lines 21-17] an integrated computerised system...the "Overall System" 600. This in turn is typically overseen by a human operator known as the System Manager 
Bertram [page 7, lines 20-22]  systems, and technologies that the distributors, lenders, underwriters and/or funders of these equity finance contracts must use)
maintaining (1) a display of terms, parameter values, and upcoming required actions under a housing finance arrangement, and  (2)  a display of a menu of functions for altering the arrangement in real time through the single website;
(Bertram [page 91, line 10-14]  an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human. For example, the electric signal... to the display device 64 or printer causes the indicium 9 to be displayed or printed.
Bertram [page 100] ABN[ Loan Agreement General Terms 
Bertram [page 67, lines 22-23] contractual possibilities include, but are not limited to (with reference to the description of the EFM contract parameters)
Bertram [page 33, lines 9-11] the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 27, lines 15]   by way of a real-time electronic Internet-based interface
Bertram [page 43, lines 10-11] require that they make preliminary choices as to the portfolio characteristics that they would prefer
Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
(d) receiving into the server,   from the managing entity or an artificial intelligence entity representing  the managing entity, a message that results in  initiating a balancing entry onto the data storage system; (1) transmitting, from the server, a query of the data storage system for data relevant to a balancing calculation; (2) receiving into the server said real-time data; (3) when the housing finance arrangement is a direct arrangement, (i) determining an updated balance for an earned equity proportion  of the homeowner;
(Bertram [page 51, lines 5-6] neural networks
Bertram [page 112, col 1] balance owing on your loan account means, at any time, the difference between all amounts credited and all amounts debited to you under this agreement at that time. When this amount is to be calculated for the end of a day, it includes all debits and credits assigned to that day.
Bertram [page 25, lines 13-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 90, lines 3]  A Modulator-Demodulator (Modem) transceiver 76 is used by the computer
Bertram [page 27, lines 23-25] The AOS 200 has a real-time electronic connection with the AOD 202, and upon receiving a transmission of EFM application data from the AOD 202
Bertram [page 46, lines 18-20] the investor's acceptable EFM pool allocation can be restricted by maximum upper or lower bounds determined by their own internal investment mandate
Bertram [page 7, lines 4-8] associated with the economic pricing of the equity finance contract, including M 5 for example, prepayment by consumers... the refinancing of the traditional interest-bearing mortgage with which it is to be bundled, and owner initiated renovations to the property that serves as the contract's underlying 0 collateral.)
where the degree of approximation is specified by the housing finance arrangement;
(Bertram [page 44, lines 12-15]  the target portfolio generated by the TIS 100 has EFM weights that reflect the value- or volume-weighted distribution (where volume can be defined by either the absolute number of properties or the transactional liquidity of those properties) of residential real estate 
Bertram [page 44, lines 22-23] to determine what variations from the target portfolio weights)
(iii) modifying the single website to display;   
(Bertram [page 91, lines 9-12] a digitally encoded electric signal (such as that illustrated in Fig. 6) which when t- 10 applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human
Bertram [page 110, sec 16.3]  adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
modifying,  the single website accessible to at least a homeowner, an investor, and a residual balancing position holder to display the updated unscheduled outcome and associated quantities
(Bertram [page 82, lines 16-18] accrue to the investor as return of principal and be taken for taxation purposes on capital account (the sum initially lent to the homeowner)
Bertram [page 91, lines 9-12] a digitally encoded electric signal (such as that illustrated in Fig. 6) which when t- 10 applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human
Bertram [page 110, sec 16.3]  adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Bertram does not teach the unscheduled earned equity balance of the homeowner; (i) a particular discrete approximation for the earned equity proportion:  
    PNG
    media_image2.png
    27
    166
    media_image2.png
    Greyscale
where the instrument is held for a period of time T, which is divided into a equal sub- periods of length n, t_ 1 is the time at which period i begins, t is the time at which period ends, (t) is the grossed up net contribution rate of the homeowner;      
Dwight teaches,
the unscheduled earned equity balance of the homeowner    
(Dwight [0020]  the prorated earned equity.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the   earned equity teachings of Dwight “to earn equity while renting.” (Dwight [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. earned equity) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “earned equity may be used for any costs associated with the purchase of a home.” Dwight [0002])
Dwight does not teach (i) a particular discrete approximation for the earned equity proportion:  
    PNG
    media_image2.png
    27
    166
    media_image2.png
    Greyscale
where the instrument is held for a period of time T, which is divided into a equal sub- periods of length n, t_ 1 is the time at which period i begins, t is the time at which period ends, (t) is the grossed up net contribution rate of the homeowner;  
Strnad2 teaches,
(i) a particular discrete approximation for the earned equity proportion:  
    PNG
    media_image2.png
    27
    166
    media_image2.png
    Greyscale
where the instrument is held for a period of time T, which is divided into a equal sub- periods of length n, t_ 1 is the time at which period i begins, t is the time at which period ends, (t) is the grossed up net contribution rate of the homeowner;  
(Strnad2 [page 43, Line 25]: 
    PNG
    media_image3.png
    137
    781
    media_image3.png
    Greyscale


Strnad2 [page 7, Lines 18-31]: 
    PNG
    media_image4.png
    823
    1303
    media_image4.png
    Greyscale

Examiner notes the prior art multiplies by  100 to get the percentage number that is simply minor manipulation.  Both t/n and if both represent time durations.
Examiner further notes: “assigning the weighing function a constant value of 1.0” in Strnad2 equivocates it to the equation in the instant application. See Applicant Remarks of July 22, 2022, last paragraph of page 39   )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the   dynamic equity instrument teachings of Strnad2 where “risk in a real estate asset are shared dynamically between an investor and an owner of rights.” (Strnad2 [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. dynamic equity instrument) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “real estate asset is considered to be a joint venture, contributions by the owner and the investor to the joint venture are calculated periodically, and residual accounts or payments are adjusted to balance out the venture.” Strnad2 [Abstract])


Claim 2 is rejected on the same basis as Claim 1.
Regarding Claim 3, 
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
a server controlled by the managing entity maintaining a computing device ("data engine") configured for creating, gathering, updating, processing, storing, and communicating at least one time series of a data parameter.
(Strnad [0193] The devices might include servers with dedicated hard drives, optical media that archive data
Strnad [0432] A machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine
The computer system 1600 includes a processor 1602, a main memory 1604 and a static memory 1606, which communicate with each other via a bus 1608.
Strnad [0209] The general economic data includes, among other items, various interest rate and macroeconomic time series. These time series are updated periodically
Strnad  [0429] The computer system 1600 includes a processor ...which communicate with each other via ...also includes an alphanumeric input device 1612...and a network interface device 1628.
Strnad  [0299]  the analytic machine ...as the residual balancing mechanism.)
Regarding Claim 5, 
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
on a server controlled by the managing entity, maintaining a computing device ("third-party data engine") configured for the purposes of creating, gathering, updating, processing, storing, and communicating a time series of a data parameter that emerges from a third-party finance arrangement.
(Strnad [0181] Many of the economic variables are readily available in the form of daily market prices or monthly data issued by governments, academic institutes or private sector analytic firms.
Strnad [0193] that dynamically store data and the current data stored on the devices.
Strnad [0430] be transmitted or received over a network 1630 by means of a network interface device 1628.
Strnad [0432]  magnetic disk storage media; optical storage media; flash memory devices; 
Strnad [0193] The devices might include servers with dedicated hard drives, optical media that archive data
Strnad [0432] A machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine
The computer system 1600 includes a processor 1602, a main memory 1604 and a static memory 1606, which communicate with each other via a bus 1608.
Strnad [0209] The general economic data includes, among other items, various interest rate and macroeconomic time series. These time series are updated periodically
Strnad [0154] Mortgage financing involves agreements between the homeowner and third party lenders.
Strnad  [0429] The computer system 1600 includes a processor ...which communicate with each other via ...also includes an alphanumeric input device 1612...and a network interface device 1628.
Strnad  [0299]  the analytic machine ...as the residual balancing mechanism.)
Regarding Claim 6,   
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
	(a) receiving into the third-party data engine data with respect to a third-party finance arrangement;
(Strnad [0181] Many of the economic variables are readily available in the form of daily market prices or monthly data issued by governments, academic institutes or private sector analytic firms.
Strnad [0193] that dynamically store data and the current data stored on the devices.
Strnad [0430] be transmitted or received over a network 1630 by means of a network interface device 1628.
Strnad [0209] The general economic data includes, among other items, various interest rate and macroeconomic time series. These time series are updated periodically
Strnad [0154] Mortgage financing involves agreements between the homeowner and third party lenders.)
  (b) in the third-party data engine, identifying elements of data to be recorded on the data storage system;  (c) writing the identified data elements along with a record of any associated calculations on the data storage system; (d) extracting from the data storage system data to describe the current status and relevant history of the third-party finance arrangement; 
(Strnad [Claim 4] selected values of contribution elements, economic variables, home price variables, accounts, or other elements as fixed values
Strnad [0193]  dynamically store data and the current data stored on the devices)
  alerting the homeowner and the investor,, of the extracted data through a mobile phone or other receiving device if either party requested such extracted data.
(Strnad [0310] It is easy to provide the homeowner with information about the consequences
Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken)
Strnad does not teach (e) organizing said extracted data for website display;   (f) modifying the single website to display the extracted data;
Bertram  teaches,
(e) organizing said extracted data for website display;   (f) modifying the single website to display the extracted data;
(Bertram [page 90, line 3]  information recorded on websites
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Regarding Claim 7,   
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad does not teach  on a server controlled by the managing entity, maintaining a computing device ("contract engine") configured to initiate, implement, enforce, and update the housing finance arrangement.
Bertram  teaches,
on a server controlled by the managing entity, maintaining a computing device ("contract engine") configured to initiate, implement, enforce, and update the housing finance arrangement.
(Bertram [page 14, line 4]  computer implemented financial system
Bertram [page 1, lines 6-10]  the invention is primarily concerned with state-or collateral-dependent financing 00 arrangements (typically debt contracts) over real estate assets, and the new data processing systems and methods required to screen, select, process, securitise and tr 10 portfolio manage such financial arrangements.
Bertram [page 103, col 1]  Enforcement expenses may become payable under this agreement or any mortgage or other security in the event of a breach.
Bertram [page 27, lines 23-24] a real-time electronic connection with the AOD 202, and upon receiving a transmission of EFM application data 
Bertram [page 1, lines 27-28] mortgage-backed securities that are actively traded by investors all around the world.
Bertram [page 82, lines 16-18] component that will accrue to the investor as return of principal and be taken for taxation purposes on capital account (the sum initially lent to the homeowner))
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Regarding Claim 8, 
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
(a) receiving into the contract engine  contract data describing the housing finance arrangement;	(b) in the contract engine, identifying elements of the initial contract data to be recorded on the data storage system;	(c) incorporating the initial contract data into the identified data elements for recordation;
(Strnad [0183]  Certain data is periodic and only arrives monthly or quarterly.
Strnad [0193] devices that dynamically store data and the current data stored on the devices. The devices might include servers with dedicated hard drives, optical media that archive data of perpetual value
Strnad [0351] suppose the initial home value is $200,000, the mortgage principal balance is $90,000 and the contract specifies a maximum LTV of 90%.
Strnad [0078] Several level variables that change over time, t, play a role. Some are stochastic and others are deterministic... terms of the mortgage are agreed on and the time of origination
Strnad [Claim 1]  said computing system configured for identifying a set of obligations of the owner attendant)
(d) writing the identified data elements on the data storage system.
(Strnad [0432]  any other type of media suitable for storing or transmitting information.
Strnad [0193] devices that dynamically store data and the current data stored on the devices. The devices might include servers with dedicated hard drives, optical media that archive data of perpetual value)
Regarding Claim 9,   
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
transmitting,   the request to   the contract engine operating through a processing unit controlled by the managing entity;
(Strnad [0428] a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0193] The devices might include servers with dedicated hard drives
Strnad [0432] software programs or software modules executed upon some form of processing core (such as the CPU of a computer)
Strnad [0195] types of data: (i) the contractual instructions for the DOOR instrument itself... The contractual instructions for ANZIE-DOOR include the fact that insured equity is the residual account)
  to inform the homeowner of whether each option in the requested change is authorized or denied and, when at least one option in the requested change is authorized, requesting the homeowner to confirm acceptance or rejection of each authorized option;
(Strnad [0310]  If high payments are unacceptable, it is easy to build in an “out.” There are many possibilities. The homeowner may have the option to reduce any particular payment or all the payments)
  (v) alerting at least the homeowner,, through a mobile phone or other receiving device of the authorized or denied options;  (vi) when the homeowner has confirmed acceptance or rejection of each authorized option;
(Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0310]  If high payments are unacceptable, it is easy to build in an “out.” There are many possibilities. The homeowner may have the option to reduce any particular payment or all the payments)
(d) when  the housing finance arrangement is not a direct arrangement
(Strnad [0151] Prepayment possibilities result in average durations for 30-year and 15-year mortgages that are much shorter than full term. The observed mean duration on these instruments may resemble the expected duration for DOOR instruments. Under DOOR, the investor does not have an option to prepay or default prior to termination of the instrument by sale or otherwise....Instrument life depends on the length of the ownership period or circumstances that lead the homeowner to prefer a different financing arrangement. Similar factors play a big role in the duration of mortgages.
Strnad [0159] Mortgage financing involves agreements between the homeowner and third party lenders.)
 a message informing the relevant parties of required steps;
(Strnad [0310] It is easy to provide the homeowner with information about the consequences of any one payment and of various patterns of payments over time.
Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.)
Strnad does not teach 	(a) n the single website or other input device controlled by the managing entity, receiving a request from the homeowner to alter at least one term in the housing finance arrangement ("requested change"), specifying at least one option for each term to be changed; 	(c) when the housing finance arrangement is a direct arrangement, (1) extracting contract provisions governing the requested chang along with other relevant data;	(2) determining in the contract engine if the requested change is permitted under the housing finance arrangement ;and (_3 when the requested change is permitted, (i) determining whether any approvals by parties other than the homeowner are required;	(ii) seeking the required approvals by alerting each relevant party;		(iii) after receiving each required approval or after a deadline for providing the required approval lapses, determining in the contract engine whether each option in the requested change is approved or denied;(iv) modifying the single website ; 	(vi) when the homeowner has confirmed acceptance or rejection of each authorized option, writing the housing finance arrangement, as revised according to the confirmed accepted options, along with associated data comprising at least an effective date and time onto the data storage system;	(vii) modifying the single website to confirm that the revised housing finance arrangement is in effect, to display its effective time and date, and to display the revised housing finance arrangement;	and (viii)   alerting the homeowner and the investor,, that the revised housing finance arrangement is in effect along with its effective time and date through a mobile phone or other receiving device;  (1) extracting from the data storage system contract provisions governing the requested change along with other relevant data including data to generate offers to the homeowner with respect to each option in the requested change;	(2) preparing in the contract engine an offer for each option in the requested change;	(3) modifying the single website to inform the homeowner of the offers;	(4) requesting the homeowner to confirm acceptance or rejection of each offer;	(5) alerting the homeowner through a mobile phone or other receiving device of the offers and the need to accept or reject each offer;	(6) creating in the contract engine an offer data ensemble comprising at least the offers and the values of the governing data parameters;	(7) writing the offer data ensemble onto the data storage system;	(8) when the homeowner has confirmed acceptance or rejection of each offer, extracting the offer data ensemble from the data storage system;	(9) using the offer data ensemble, computing in the contract engine the adjustments between the homeowner, the investor, and the residual balancing position holder required to close out the housing finance arrangement and replace it with a revised housing finance arrangement embodying the confirmed accepted offers;	(10) transmitting a message informing the relevant parties of required steps;	(11) receiving into the contract engine verification that the required steps, including any required payments between parties, have been completed;	(12) compiling in the contract engine a transition data package including the adjustments made to close the housing finance arrangement, the revised housing finance arrangement, along with starting residual account positions of the parties, and the date and time the revised housing finance arrangement goes into effect;	(13) writing the transition data onto the data storage system to effectuate the revised housing finance arrangement;	(14) creating in the contract engine separate displayable versions of the transition data appropriate for each relevant party;	(15) modifying the single website to display the transition data in separate versions on separate portions of the single website to each separate party, as well as to display the revised housing finance arrangement in accessible areas of the single website;	and (16) alerting each of the relevant parties of the transition data relevant to that party as well as of data describing the revised housing finance arrangement.;
Bertram teaches,
	(a) n the single website or other input device controlled by the managing entity, receiving a request from the homeowner to alter at least one term in the housing finance arrangement ("requested change"), specifying at least one option for each term to be changed;
(Bertram [page 68, lines 9-11]  consumer interfaces directly with the AOS 200 without the need for any MMIP 201 tr) 10 intermediaries) to determine the applicant's contractual preferences by altering the terms and conditions of the EFM contract 
Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 6, lines 10-11]  equity finance instrument was designed such that when the housing Smarket declines, the cost of capital is low, while when it booms, it is comparatively high
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
	(c) when the housing finance arrangement is a direct arrangement, (1) extracting contract provisions governing the requested chang along with other relevant data;
(Bertram [page 30, lines 9-11]  After extracting data from the AMD 502, IID 102 and the TID 112 and processing tr 10 this through its decision-rules, the AMS 500 determines, amongst other things, what changes if any need to be made to the terms and conditions of the EFM contracts 
Bertram [page 89, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below)
	(2) determining in the contract engine if the requested change is permitted under the housing finance arrangement;
(Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram  [col 41, lines 14-15] It may not therefore be able to partially prepay the amount owing under the EFM, although this could be allowable under the contract
Bertram   [Claim 2] accepts said request for refinancing only if said refinancing amount for which approval is sought is less than said resultant refinancing amount.)
3 when the requested change is permitted, (i) determining whether any approvals by parties other than the homeowner are required; (ii) seeking the required approvals by alerting each relevant party;		(iii) after receiving each required approval or after a deadline for providing the required approval lapses, determining in the contract engine whether each option in the requested change is approved or denied;
(Bertram [page 105, sec 9.1] You must get our consent and all necessary approvals from authorities 
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram  [Claim 2]  a request for re-financing approval from mortgagors ... accepts said request for refinancing only if said refinancing amount for which approval is sought is less than said resultant refinancing amount.)
modifying, through a transmitting unit of the contract engine, the single website  
(Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
(vi) when the homeowner has confirmed acceptance or rejection of each authorized option, writing the housing finance arrangement, as revised according to the confirmed accepted options, along with associated data comprising at least an effective date and time onto the data storage system;
(Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 105, sec 9.3b] at the date the works commence)
(vii) modifying the single website to confirm that the revised housing finance arrangement is in effect, to display its effective time and date, and to display the revised housing finance arrangement;
(Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram  [page 91, lines 10-12] applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human.
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 58, lines 21-25]  static asset evaluation rules, the AOS 200 also utilises dynamic "feedback" and "feed-forward" decision-rules (also known as "process control systems"), which rely on real-time electronic data transmissions from the AOD 202, the TID 112 and the AWD 210
Bertram [page 66, lines 8-10] "On what specific terms and conditions should this application be approved?". In response to this question, the AOS 200 can V) 10 optimise the EFM contract's terms and conditions
Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us)
  	and (viii)   alerting the homeowner and the investor,, that the revised housing finance arrangement is in effect along with its effective time and date through a mobile phone or other receiving device;
(Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 33, line 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 105, sec 9.3b] at the date the works commence
Bertram [page 79, line 19]  the securitisation processes outlined above commence
Bertram [page 105, sec 9.3b]  get a complying valuation of the property as at the date the works commence
Bertram [page 45, lines 11-12]  over the telephone)
(1) extracting from the data storage system contract provisions governing the requested change along with other relevant data including data to generate offers to the homeowner with respect to each option in the requested change;
(Bertram [page 30, lines 9-11]  After extracting data from the AMD 502, IID 102 and the TID 112 and processing tr 10 this through its decision-rules, the AMS 500 determines, amongst other things, what changes if any need to be made to the terms and conditions of the EFM contracts 
Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram [page 2, lines 17-20] any manner whatsoever provider the lender (or, in the event of securitisation, a third-party investor)
Bertram [page 68, linies 9-11]  consumer interfaces directly with the AOS 200 without the need for any MMIP 201 tr) 10 intermediaries) to determine the applicant's contractual preferences by altering the terms and conditions of the EFM contract)
(2) preparing in the contract engine an offer for each option in the requested change;
(Bertram [page 33, linees 22-23]  creditors offer to provide consumers with finance)
(3) modifying the single website to inform the homeowner of the offers;;
(Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram [page 29, lines 19-20]   These administrative requirements involve, amongst other things, variations to the contract's terms
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
(4) requesting the homeowner to confirm acceptance or rejection of each offer;
(Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.)
(5) alerting the homeowner through a mobile phone or other receiving device of the offers and the need to accept or reject each offer;
(Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 66, lines 8-10] "On what specific terms and conditions should this application be approved?". In response to this question, the AOS 200 can V) 10 optimise the EFM contract's terms and conditions
Bertram [page 45, lines 11-12]  over the telephone)
(6) creating in the contract engine an offer data ensemble comprising at least the offers and the values of the governing data parameters;	(7) writing the offer data ensemble onto the data storage system;	(8) when the homeowner has confirmed acceptance or rejection of each offer, extracting the offer data ensemble from the data storage system;
(Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram [page 29, lines 19-20]   These administrative requirements involve, amongst other things, variations to the contract's terms
 Bertram [page 66, lines 8-10] optimise the EFM contract's terms and conditions
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 66, lines 8-10] "On what specific terms and conditions should this application be approved?". In response to this question, the AOS 200 can V) 10 optimise the EFM contract's terms and conditions)
(9) using the offer data ensemble, computing in the contract engine the adjustments between the homeowner, the investor, and the residual balancing position holder required to close out the housing finance arrangement and replace it with a revised housing finance arrangement embodying the confirmed accepted offers;
(Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram [page 114, col 1] a document includes any variation or replacement of it; and law means common law, principles of equity, and laws made by parliament (and laws made by parliament include regulations and other instruments under them, and consolidations, amendments, re-enactments or replacements of them))
(10) transmitting a message informing the relevant parties of required steps;	(11) receiving into the contract engine verification that the required steps, including any required payments between parties, have been completed;
(Bertram [page 59, lines 26-27]  the applicant accepting or rejecting the AOS' 200 proposed terms and conditions
 Bertram [page 29, lines 19-22]  These administrative requirements involve, amongst other things, variations to the contract's terms, events of default, prepayments, renovations to the properties, repayments, refinancings of related contracts a first, interestbearing mortgage))
(12) compiling in the contract engine a transition data package including the adjustments made to close the housing finance arrangement, the revised housing finance arrangement, along with starting residual account positions of the parties, and the date and time the revised housing finance rrangement goes into effect;	(13) writing the transition data onto the data storage system to effectuate the revised housing finance arrangement;	(14) creating in the contract engine separate displayable versions of the transition data appropriate for each relevant party;	(15) modifying the single website to display the transition data in separate versions on separate portions of the single website to each separate party, as well as to display the revised housing finance arrangement in accessible areas of the single website;	and (16) alerting each of the relevant parties of the transition data relevant to that party as well as of data describing the revised housing finance arrangement..  
(Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram [page 105, sec 9.3b]  get a complying valuation of the property as at the date the works commence
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 91, lines 10-12] applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human.
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 66, lines 8-10]   optimise the EFM contract's terms and conditions
Bertram [page 45, lines 11-12]  over the telephone)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Regarding Claim 10,   
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
(a) on the single website or other input device controlled by the managing entity, receiving a sell or buy request from a homeowner for a sale of a residual account position to at least one investor or for a purchase of a residual account position from at least one investor;  
(Strnad [0064] No contractual terms are violated by selling the home to extinguish the equity note. 
Strnad [0121]  It terminates when the homeowner sells the home or pays off the DOOR instrument
Strnad [0149]  In the opposite situation, selling the home and terminating the DOOR instrument has an additional cost: The homeowner must give up a deal that is more favorable than what is available in the market.
Strnad [0054] investor realizes nothing as residual claimant at sale)
(b) transmitting from a server controlled by the managing entity the sell or buy request to the contract engine;
(Strnad [0428] a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0193] The devices might include servers with dedicated hard drives
Strnad [0432] software programs or software modules executed upon some form of processing core (such as the CPU of a computer)
Strnad [0195] types of data: (i) the contractual instructions for the DOOR instrument itself... The contractual instructions for ANZIE-DOOR include the fact that insured equity is the residual account)
	and (G) alerting the homeowner and the investor of the relevant portions of the transaction data through a mobile phone or other receiving device;
(Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0310]  If high payments are unacceptable, it is easy to build in an “out.” There are many possibilities. The homeowner may have the option to reduce any particular payment or all the payments)
	and when the housing finance arrangement is not a direct arrangement,,
(Strnad [0151] Prepayment possibilities result in average durations for 30-year and 15-year mortgages that are much shorter than full term. The observed mean duration on these instruments may resemble the expected duration for DOOR instruments. Under DOOR, the investor does not have an option to prepay or default prior to termination of the instrument by sale or otherwise....Instrument life depends on the length of the ownership period or circumstances that lead the homeowner to prefer a different financing arrangement. Similar factors play a big role in the duration of mortgages.
Strnad [0159] Mortgage financing involves agreements between the homeowner and third party lenders.)
	and (IX)   alerting each of the relevant parties,, of the transition data relevant to that party as well as the revised housing finance arrangement.;
(Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0310]  If high payments are unacceptable, it is easy to build in an “out.” There are many possibilities. The homeowner may have the option to reduce any particular payment or all the payments)
 Strnad does not teach (c) when the housing finance arrangement is a direct arrangement, (1) extracting from the data storage system   contract provisions governing the sale or the purchase, along with other relevant data including at least data required to determine the terms of the sale or the purchase;		(2) determining in the contract engine if the requested sale or the requested purchase is permitted under the housing finance arrangement ;and (3) when the requested sale or the requested purchase is permitted under the housing finance arrangement contract, (i) determining whether approval by the investors is required;(ii) determining,   applicable terms of the purchase or the sale; (iii) seeking investor approvals, as required, based on the applicable terms by alerting each investor of the applicable terms- and the need to authorize or deny its associated investor approvals;	(iv) after receiving the authorizations or denials sought or after a deadline for receiving the authorizations or denials lapses, determining in the contract engine whether the sale or the purchase on the applicable terms is authorized or denied;(vi) modifying, through a transmitting unit of the contract engine, the single website to inform the homeowner whether or not of the sale or the purchase is authorized;and (vii) when the sale or the purchase is authorized, (A) requesting the homeowner to confirm acceptance or rejection on the basis of the applicable terms; (B) when the homeowner has confirmed the applicable terms, transmitting a message informing the relevant party or parties of required steps;	(C) receiving into the contract engine verification that the required steps, including any required payments between the parties, have been completed;	(D) compiling in the contract engine a transaction data package including a the confirmation of the sale or the purchase, its applicable terms, its effective date and time, and the residual account positions of the parties resulting from the sale or the purchase;	(E) writing the transaction data onto the data storage system;	(F) modifying the single website to display the relevant portions of the transaction data;; (1) extracting from the data storage system contract provisions governing the sale or the purchase, along with other relevant data including at least data sufficient to generate offers to the homeowner with respect to the sale or the purchase;	(2) preparing an offer with respect to the sale or the purchase;;(j determining, through a processing unit of the contract engine, if the      sale or the purchase is permitted under the housing finance arrangement;and  when the requested sale or purchase is permitted under the housing finance arrangement, fi)determining whether approval by the any of the investors  (ii) determining,   the applicable terms of each offer;(iii), seeking investor approvals, as required, based on the applicable terms by alerting each investor of the applicable terms- and the need to authorize or deny its associated investor approvals;	(iv) after receiving the authorizations or denials or after the deadline for receiving the authorization or denials lapses, determining- whether each offer is authorized or denied; the single website to inform the homeowner of the authorization or the denial of each offer;	(vi) when at least one offer is authorized, (A) requesting the homeowner to confirm acceptance or rejection of each authorized offer along with its applicable;	(B) creating in the contract engine an offer data ensemble comprising the offers, the applicable terms, and the values of the governing data parameters;	(C) writing the offer data ensemble onto the data storage system;	and (D) when the homeowner has confirmed acceptance or rejection of each authorized, (I) extracting in the contract engine the offer data ensemble from data storage system;	(II) using the offer data ensemble, computing in the contract engine adjustments among the homeowner, the investor, and any residual balancing position holder required to close out the existing housing finance arrangement, and to replace it with a revised housing finance arrangement embodying the terms of the confirmed authorized offers;	(III) transmitting a message informing the relevant parties of required steps;	(IV) receiving in the contract engine verification that the required steps, including any required payments among the parties, have been completed;	(V) compiling in the contract engine a transition data package including the adjustments made to close the existing housing finance arrangement, the revised housing finance arrangement, along with the starting residual account positions of the parties, and the date and time the revised housing finance arrangement went into effect;	(VI) writing the transition data onto the data storage system, effecting the revised housing finance arrangement;	(VII) creating in the contract engine separate displayable versions of the transition data appropriate for each relevant party;	(VIII) modifying the single website to display the transition data in separate versions on separate portions of the single website to each separate party, as well as to display the revised housing finance arrangement;	and (IX) alerting each of the relevant parties of the transition data relevant to that party as well as the revised housing finance arrangement.,
Bertram  teaches,
(c) when the housing finance arrangement is a direct arrangement, (1) extracting from the data storage system contract provisions governing the sale or the purchase, along with other relevant data including data required to determine the terms of the sale or the purchase;;
(Bertram [page 30, lines 9-11]  After extracting data from the AMD 502, IID 102 and the TID 112 and processing tr 10 this through its decision-rules, the AMS 500 determines, amongst other things, what changes if any need to be made to the terms and conditions of the EFM contracts 
Bertram [page 89, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 107, sec 10.7] as accurate and complete; and declared by you to show the full consideration paid and received in connection with the sale)
determining, through a processing unit of the contract engine, if the requested sale or the requested purchase is permitted under the housing finance arrangement;
(Bertram  [page 107, sec 10.7] as accurate and complete; and declared by you to show the full consideration paid and received in connection with the sale
Bertram  [col 41, lines 14-15]   although this could be allowable under the contract)
(3) when the requested sale or the requested purchase is permitted under the housing finance arrangement contract, (i) determining whether approval by the investors is required;(ii) determining,  applicable terms of the purchase or the sale;	(iii) seeking investor approvals, as required, based on the applicable terms by alerting each investor of the applicable terms- and the need to authorize or deny its associated investor approvals;		(iv) after receiving the authorizations or denials or after the deadline for receiving the authorization or denials lapses, determining- whether each offer is authorized or denied;
(Bertram [page 105, sec 9.1] You must get our consent and all necessary approvals from authorities 
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram  [page 107, sec 10.7] as accurate and complete; and declared by you to show the full consideration paid and received in connection with the sale)
	(vi) modifying, through a transmitting unit of the contract engine, the single website to inform the homeowner whether or not of the sale or the purchase is authorized;;
(Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram   [Claim 2] accepts said request)
(vii) when the sale or the purchase is authorized, (A) requesting the homeowner to confirm acceptance or rejection on the basis of the applicable terms;
(Bertram [page 105, sec 9.1] You must get our consent and all necessary approvals from authorities 
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram  [page 107, sec 10.7] as accurate and complete;)
(B) when the homeowner has confirmed the applicable terms, transmitting a message informing the relevant party or parties of required steps;	
(Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools)
(C) receiving into the contract engine verification that the required steps, including any required payments between the parties, have been completed;
(Bertram [page 59, lines 26-27]  the applicant accepting or rejecting the AOS' 200 proposed terms and conditions
 Bertram [page 29, lines 19-22]  These administrative requirements involve, amongst other things, variations to the contract's terms, events of default, prepayments, renovations to the properties, repayments, refinancings of related contracts a first, interestbearing mortgage))
(D) compiling in the contract engine a transaction data package including a the confirmation of the sale or the purchase, its applicable terms, its effective date and time, and the residual account positions of the parties resulting from the sale or the purchase;	(E) writing the transaction data onto the data storage system;	(F) modifying the single website to display the relevant portions of the transaction data;
(Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram [page 105, sec 9.3b]  get a complying valuation of the property as at the date the works commence
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 91, lines 10-12] applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human.
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
	and (G) alerting the homeowner and the investor of the relevant portions of the transaction data through a mobile phone or other receiving device;
(Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 66, lines 8-10]   optimise the EFM contract's terms and conditions
Bertram [page 45, lines 11-12]  over the telephone)
(1) extracting from the data storage system contract provisions governing the sale or the purchase, along with other relevant data including at least data sufficient to generate offers to the homeowner with respect to the sale or the purchase;
(Bertram  [page 62, line 1] being used for a first property purchase
Bertram [page 30, lines 9-11]  After extracting data from the AMD 502, IID 102 and the TID 112 and processing tr 10 this through its decision-rules, the AMS 500 determines, amongst other things, what changes if any need to be made to the terms and conditions of the EFM contracts 
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram [page 68, linies 9-11]  consumer interfaces directly with the AOS 200 without the need for any MMIP 201 tr) 10 intermediaries) to determine the applicant's contractual preferences by altering the terms and conditions of the EFM contract)
I) preparing, through a processing unit of the contract engine, at least one offer with respect to the sale or the purchase;;
(Bertram [page 33, linees 22-23]  creditors offer to provide consumers with finance)
	(j determining, through a processing unit of the contract engine, if the      the sale or the purchase is permitted under the housing finance arrangement;
(Bertram [page 107, sec 10.7] as accurate and complete; and declared by you to show the full consideration paid and received in connection with the sale
Bertram [col 41, lines 14-15] although this could be allowable under the contract)
when the requested sale or purchase is permitted under the housing finance arrangement, fi)determining whether approval by the any of the investors  (ii) determining, the applicable terms of each offer; 	(iii) seeking the required investor approvals, based on the applicable terms by alerting each investor associated with the required investor approvals and of their need to authorize or deny their associated investor approvals;	(iv) after receiving the authorizations or denials or after the deadline for receiving the authorization or denials lapses, determining- whether each offer is authorized or denied;
(Bertram [page 105, sec 9.1] You must get our consent and all necessary approvals from authorities
Bertram [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 107, sec 10.7] as accurate and complete; and declared by you to show the full consideration paid and received in connection with the sale)
	(v) modifying, through a transmitting unit of the contract engine, the single website to inform the homeowner of the authorization or the denial of each offer;;
(Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools
Bertram [page 90, line 3] information recorded on websites
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram [Claim 2] accepts said request)
	(vi) when at least one offer is authorized, (A) requesting the homeowner to confirm acceptance or rejection of each authorized offer along with its applicable;	(B) creating in the contract engine an offer data ensemble comprising the offers, the applicable terms, and the values of the governing data parameters;
(Bertram [page 105, sec 9.1] You must get our consent and all necessary approvals from authorities 
Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram  [page 107, sec 10.7] as accurate and complete;
 Bertram  [page 111, sec 22.1] Notices, certificates, consents, approvals and other communications in connection with this agreement must be in writing unless we agree in writing otherwise.
Bertram [page 33, lines 8-10] to automatically modify the terms and conditions of the underlying financing arrangements, and the characteristics of tt 10 future tranches of assets that are added to the pools)
(C) writing the offer data ensemble onto the data storage system;	and (D) when the homeowner has confirmed acceptance or rejection of each authorized, (I) extracting in the contract engine the offer data ensemble from data storage system;	(II) using the offer data ensemble, computing in the contract engine adjustments among the homeowner, the investor, and any residual balancing position holder required to close out the existing housing finance arrangement, and to replace it with a revised housing finance arrangement embodying the terms of the confirmed authorized offers;;
(Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram [page 105, sec 9.3b]  get a complying valuation of the property as at the date the works commence
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 91, lines 10-12] applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human.
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
(III) transmitting a message informing the relevant parties of required steps;
(Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 66, lines 8-10]   optimise the EFM contract's terms and conditions
Bertram [page 45, lines 11-12]  over the telephone)
(IV) receiving in the contract engine verification that the required steps, including any required payments among the parties, have been completed;
(Bertram [page 59, lines 26-27]  the applicant accepting or rejecting the AOS' 200 proposed terms and conditions
 Bertram [page 29, lines 19-22]  These administrative requirements involve, amongst other things, variations to the contract's terms, events of default, prepayments, renovations to the properties, repayments, refinancings of related contracts a first, interestbearing mortgage))
	(V) compiling in the contract engine a transition data package including the adjustments made to close the existing housing finance arrangement, the revised housing finance arrangement, along with the starting residual account positions of the parties, and the date and time the revised housing finance arrangement went into effect;	(VI) writing the transition data onto the data storage system, effecting the revised housing finance arrangement;	(VII) creating in the contract engine separate displayable versions of the transition data appropriate for each relevant party;	(VIII) modifying the single website to display the transition data in separate versions on separate portions of the single website to each separate party, as well as to display the revised housing finance arrangement;
(Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram [page 105, sec 9.3b]  get a complying valuation of the property as at the date the works commence
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 91, lines 10-12] applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human.
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
and (IX) alerting each of the relevant parties of the transition data relevant to that party as well as the revised housing finance arrangement.
(Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 66, lines 8-10]   optimise the EFM contract's terms and conditions
Bertram [page 45, lines 11-12]  over the telephone)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Regarding Claim 11, 
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
	(a) maintaining, on an investor transaction platform portion of the single website, access for approved investors to engage in purchase or sale of their investor interests in the housing finance arrangements and for homeowners and the approved investors     
(Strnad [0003] The invention relates to a computer implemented method and apparatus for establishing and executing a dynamic equity instrument. More particularly, the invention relates to a computer implemented method and apparatus for establishing and executing a class of dynamic owner occupied real estate (DOOR) instruments that provide equity investors with new methods to invest in owner-occupied real estate.)
	(4) preparing in the transaction engine a set of requisite closing documents, tailored to the initiating investor, the target investor, and the investor interest concerned   ;;
(Strnad [0417]   closing costs, lots of paperwork and lost time, refinancing requires only a few minutes on the phone or at a keyboard. 
Strnad [0003]  instruments that provide equity investors with new methods to invest in owner-occupied real estate.)
Strnad does not teach to observe terms, current account balances, and current values of parameters of said housing finance arrangements;	(b) maintaining, on the investor platform portion, a compilation of:	(i) active sales offers by the approved investors in said housing finance arrangements and (ii) expressed interest from the approved investors of willingness to buy investor interests in said housing finance arrangements;		(c) receiving, on the investor transaction platform a buy offer from one of the approved investors ("initiating investor") for a purchase of an investor interest in one of said housing finance arrangements;	(d) transmitting, through a server controlled by the managing entity, said buy offer to a computing device ("transaction engine") configured for handling purchases and sales of the investor interests, wherein the transaction engine is operated by the managing entity;	(e) transmitting from the transaction engine the relevant data from the data storage system;	(g) determining in the transaction engine that the approval status of the target investor is current-and matching the target investor to the investor interest concerned; 	and (h) when the approved status the target investor is determined to be current and the match succeeds, (1) sending the buy offer to the target investor;	(2) alerting the target investor via email or a Short Message Service (SMS) message through a mobile phone or other receiving device of the buy offer;	(3) when the target investor accepts the offer, sending an acceptance to the initiating investor and alerting the initiating investor via email or an SMS message through a mobile phone or other receiving device of the acceptance:. 	(5) making these documents accessible on the transaction platform portion, with access limited to the initiating and the target investors;	(6) sending an execution procedure to the initiating and the target investors and also alerting both investors via email or an SMS message through a mobile phone or other receiving device;	(7) verifying in the transaction engine that the execution procedure has been carried out and that all required payments have been made;	(8) writing the transaction data onto the data storage system, creating a record of and effectuating the purchase in the data storage system;	(9) sending the transaction data and notice that the purchase is complete to the investor transaction platform portion, which is accessible only to the initiating and the target investors;	and (10) alerting the initiating and the target investors via email or an SMS message through a mobile phone or other receiving device that the transaction is complete and that the relevant transaction data is available on the investor transaction platform portion,
Bertram teaches,
to observe terms, current account balances, and current values of parameters of said housing finance arrangements;(b) maintaining, on the investor platform portion of the single website, a compilation of:	(i) active sales offers by the approved investors in said housing finance arrangements and (ii) expressed interest from the approved investors of willingness to buy investor interests in said housing finance arrangements;;
(Bertram [page 7, lines 20-22]  systems, and technologies that the distributors, lenders, underwriters and/or funders of these equity finance contracts must use 
Bertram [page 90, line 11] The computer module 61 typically includes at least one processor unit
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 25, lines 27-28] The software is able to be stored in a computer readable medium, including the storage devices described below
Bertram  [page 91, lines 10-12] applied to an output interface (such as the display device 64 or the printer produces an indicium or indicia which convey information and which are legible or intelligible to a human.
Bertram [page 110, sec 16.3]  adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 100] ABN[ Loan Agreement General Terms 
Bertram [page 67, lines 22-23] contractual possibilities include, but are not limited to (with reference to the description of the EFM contract parameters)
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
(c) receiving, on the investor transaction platform a buy offer from one of the approved investors ("initiating investor") for a purchase of an investor interest in one of said housing finance arrangements;
(Bertram [page 101, second paragraph] The loan agreement documents only become binding on us if you have signed the offer in the Details and we have accepted your offer.)
(d) transmitting, through a server controlled by the managing entity, said buy offer to a computing device ("transaction engine") configured for handling purchases and sales of the investor interests, wherein the transaction engine is operated by the managing entity;	(e) transmitting from the transaction engine the relevant data from the data storage system;(f) receiving, through a receiving unit of the transaction engine, the relevant data from the data storage system;;
(Bertram [page 90, lines 3]  A Modulator-Demodulator (Modem) transceiver 76 is used by the computer
Bertram [page 27, lines 23-25] The AOS 200 has a real-time electronic connection with the AOD 202, and upon receiving a transmission of EFM application data from the AOD 202
Bertram [page 33, lines 22-23]  creditors offer to provide consumers with finance
Bertram [page 101, second paragraph] The loan agreement documents only become binding on us if you have signed the offer in the Details and we have accepted your offer.
Bertram [page 100] MORTGAGE CONTRACT [Name of lender]
Bertram [page 114] person or persons named in the Details as "Customer"
Bertram [page 1, line 27]  mortgage-backed securities that are actively traded by investors)
(g) determining in the transaction engine that the approval status of the target investor is current-and matching the target investor to the investor interest concerned;	and (h) when the approved status the target investor is determined to be current and the match succeeds, (1) sending the buy offer to the target investor;	(2) alerting the target investor via email or a Short Message Service (SMS) message through a mobile phone or other receiving device of the buy offer;;
(Bertram  [page 118, line 3]  approval from mortgagors
Bertram  [page 26, lines 13-18] sources from consumers, and, in particular, the attributes of both the underlying collateral assets (in this case, residential properties) and the consumers themselves, match within acceptable error bands the TID's 112 idealised portfolio preferences, thereby ultimately giving rise to a realised pool of EFMs that will be acceptable to third-party investors.
Bertram [page 101, second paragraph] The loan agreement documents only become binding on us if you have signed the offer in the Details and we have accepted your offer.
Bertram [page 90, lines 3]  A Modulator-Demodulator (Modem) transceiver 76 is used by the computer
Bertram [page 27, lines 23-25] The AOS 200 has a real-time electronic connection with the AOD 202, and upon receiving a transmission of EFM application data from the AOD 202
Bertram [page 45, lines 11-12]  over the telephone)
	(3) when the target investor accepts the offer, sending an acceptance to the initiating investor and alerting the initiating investor via email or an SMS message through a mobile phone or other receiving device of the acceptance:
(Bertram [page 120, line 1]  accepts said request for refinancing 
Bertram [Claim 3] accepting or rejecting in real time or on a batch basis a request for re-financing approval
Bertram [page 45, lines 11-12]  over the telephone)
		(5) making these documents accessible on the transaction platform portion, with access limited to the initiating and the target investors;
(Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram [page 33, line 34 - page 34, line 1] will be specified in the financing documentation)
(6) sending an execution procedure to the initiating and the target investors and also alerting both investors via email or an SMS message through a mobile phone or other receiving device;	(7) verifying in the transaction engine that the execution procedure has been carried out and that all required payments have been made;	(8) writing the transaction data onto the data storage system, creating a record of and effectuating the purchase in the data storage system;	(9) sending the transaction data and notice that the purchase is complete to the investor transaction platform portion, which is accessible only to the initiating and the target investors;
	and (10) alerting the initiating and the target investors via email or an SMS message through a mobile phone or other receiving device that the transaction is complete and that the relevant transaction data is available on the investor transaction platform portion 
(Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
 Bertram [page 29, lines 19-22]  These administrative requirements involve, amongst other things, variations to the contract's terms, events of default, prepayments, renovations to the properties, repayments, refinancings of related contracts a first, interestbearing mortgage)
Bertram [page 33, line 34 - page 34, line 1] will be specified in the financing documentation
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Regarding Claim 12,   
Strnad, Bertram, Dwight,  and Newman teach the method of Claim 11 as described earlier.
Strnad teaches,
these portfolios are associated with goals or targets including replicating municipal, regional, or national housing indices as closely as possible, the managing entity balancing such portfolios through purchase and sales activity as investor to keep the portfolios consistent with the goals or targets, taking into account portfolio turnovers including:
(Strnad [0200] the home value computation can be quite elaborate. The relevant housing economics data includes, among other items, historical sales prices and property characteristics from past transactions across the nation, as well as various local, regional and national indices relevant to home values.
Strnad [0368]  the market value of providing mortgage insurance for the ensuing period is a credit to the investor in the net contribution computation, slowing down the accrual of insured equity or other balancing residuals in favor of the homeowner.)
	home sales, homeowner accrual     of earned equity, homeowner purchase of investor equity, or homeowner sale of earned equity to the investor under the housing finance arrangements;
(Strnad [0111]The homeowner builds up an ownership stake through the accrual of insured equity. 
Strnad [0344]  if this equity is all investor equity, i.e., the homeowner's committed equity equals zero
Strnad [0149] In the case of housing finance, the homeowner chooses to use a particular DOOR instrument to finance the home and has the option of refinancing or terminating the DOOR instrument by sale or otherwise.)
(ii) the managing entity restricts investor interests in the housing finance arrangements to unleveraged equity, which includes a raw return on owner-occupied housing, that represents home appreciation and imputed rent net of expenses;
(Strnad [0003] apparatus for establishing and executing a class of dynamic owner occupied real estate (DOOR) instruments that provide equity investors with new methods to invest in owner-occupied real estate.
Strnad [0188] Controlling this possibility via a fee surcharge or restrictions on the ability to refinance into a substantially identical instrument is possible but would have undesirable side effects. Restrictions might postpone any adjustment until the next periodic adjustment time
Strnad [0006] the equity investor receives a share of any appreciation of the home upon sale
Strnad [0021]  “net rent” is imputed or actual rent minus expenses such as property taxes and depreciation)
Regarding Claim 13,   
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
contractual information specifying at least one housing finance arrangement between at least one homeowner and at least one investor financing a particular home;
(Strnad [0010] The instrument also preferably creates a homeowner obligation to maintain the home to certain contractual standards
Strnad [0022] adding homeowner payments to the investor results in a faster build up and higher ultimate level of homeowner insured equity, which is a contractual feature that might create a desirable bargain.)
B) a time series of economic parameters relevant to dynamic management of at least one housing finance arrangement; 	    (c) for each housing finance arrangement:
(Strnad [0209] The general economic data includes, among other items, various interest rate and macroeconomic time series. These time series are updated periodically)
	(i) a record of current and past ownership of the financing debt or equity;
(Strnad [0089]  create equity-like ownership shares for more than one party.
Strnad [0104] values that represent a degree of realism with respect to the duration of homeownership and of “long-term” financing for that ownership.)
(ii) a record of transactions including at least payments by the homeowner to investors;
(Strnad [0010] the homeowner's cash equity contributions (down payment, payments of principal on mortgages, etc.) into a single block (“the priority block”) and gives them legal priority over returns)
	(iii) a record of any adjustments to or changes in the housing finance arrangement;
(Strnad [0020]  permit mechanisms that adjust the mortgage terms, or other debt or equity terms, dynamically in coordination with the terms of the DOOR instrument.)
(iv) specification of at least one balancing mechanism for tracking at least the homeowner's and investor's net contributions, considering the housing finance arrangement between them as a joint venture and to adjust at least one residual account to reflect the net contributions of the parties;	and (v) a record of data and calculations of the balancing engine that result in adjustments of at least one residual account;;
(Strnad  [0010] This instrument lumps the homeowner's borrowing (first mortgage, second mortgage, etc.) and the homeowner's cash equity contributions (down payment, payments of principal on mortgages, etc.) into a single block (“the priority block”)
Strnad [0073] Net contribution balance exists if the terms of an instrument reflect the relative contributions of the homeowner and the DOOR investor considered as joint venturers.
Strnad [Abstract]   residual accounts or payments are adjusted to balance out the venture.)
and (e) data describing homes that are the subject of the housing finance arrangements..
(Strnad [0149] In the case of housing finance, the homeowner chooses to use a particular DOOR instrument to finance the home and has the option of refinancing or terminating the DOOR instrument by sale or otherwise.)
Strnad does not teach  an access protocol defining various levels of access to data in the data storage system, as well as levels of permission to write new data onto the data storage system;
Bertram teaches,
an access protocol defining various levels of access to data in the data storage system, as well as levels of permission to write new data onto the data storage system;
(Bertram [page 19, lines 19-20]  supply third-party investors with access to the return profiles 
Bertram [page 79, lines 28-30]  investment pool vis-i-vis initial expectations, and to place appropriate restrictions on what the AMS 500 can, and cannot, do in terms of either changes to the underlying contract terms)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])

























 Claim 16 is rejected on the same basis as Claim 1.
Claim 17 is rejected on the same basis as Claim 1.
Regarding Claim 18, 
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 10 as described earlier.
Strnad teaches,
wherein the single website is being updated through reading the data storage system, which is itself being updated and maintained by the managing entity
(Strnad [0428] a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.
Strnad [0193] The devices might include servers with dedicated hard drives)
including buying and selling of residual account positions to each other, and displaying, based on balancing operations, impacts of the buying and selling of the residual account positions.
(Strnad [0005]  the first mortgagee (typically a bank or an investor in a securitized pool) has a priority right to all of the proceeds from sale up to the principal balance
Strnad [Claim 1g] any outstanding residual account balances
Strnad [0199]   updated values
Strnad [0266]  updating the corresponding DOOR instrument.)
Strnad does not teach to allow the homeowner and the investor to observe terms, current account balances, and current values of parameters of the housing finance arrangement, the values of which are also being updated, and wherein the single website further allows the homeowner and the investor to engage in multiple on-line tasks
Bertram teaches,
to allow the homeowner and the investor to observe terms, current account balances, and current values of parameters of the housing finance arrangement, the values of which are also being updated, and wherein the single website further allows the homeowner and the investor to engage in multiple on-line tasks
(Bertram [page 110, sec 16.3] adjust debits and credits to the loan account and the balance owing on your loan account so as to accurately reflect the legal obligations of you and us
Bertram [page 113, col 1] The repayment value may be adjusted if we give you an allowance
Bertram [page 105, sec 9.3b]  get a complying valuation of the property as at the date the works commence
Bertram [page 25, lines 14-15] This information, which is continuously updated through time, is inputted into a central electronic database
Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])



Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, Bertram, Dwight, and Strnad2 in view of Newman (“SYSTEM OF MANAGING DATA ACROSS DISPARATE BLOCKCHAINS”, U.S. Patent Number: 10990693 B1)

Regarding Claim 4, 
Strnad, Bertram, Dwight, and Strnad2 teach the method of Claim 1 as described earlier.
Strnad teaches,
(a) receiving into the data engine, third-party data for computing a data parameter generated by the data engine;
(Strnad [0181] Many of the economic variables are readily available in the form of daily market prices or monthly data issued by governments, academic institutes or private sector analytic firms.)
(d) computing a single value of the data parameter using the third-party data 
(Strnad [0181] Many of the economic variables are readily available in the form of daily market prices or monthly data issued by governments, academic institutes or private sector analytic firms.
Strnad [Claim 5]  computing system is configured to make a single calculation
Strnad [0060] Doing so makes valuation of the instruments easier)
the single value of the data parameter 
(Strnad [Claim 5]  computing system is configured to make a single calculation
Strnad [0060] Doing so makes valuation of the instruments easier)
and then, alerting the homeowner and the investor,, of the single value through a mobile phone or other receiving device when either party requested updates of the value of the data parameter being realized.
(Strnad [0310] It is easy to provide the homeowner with information about the consequences
Strnad [0348] the homeowner takes phone calls from the mortgagee
Strnad [0417]  a few minutes on the phone
Strnad [0428] the machine may comprise or include a network router...personal digital assistant (PDA), a cellular telephone, a Web appliance or any machine capable of executing or transmitting a sequence of instructions that specify actions to be taken.)
  Strnad does not teach  (b) incorporating into the data engine the third-party data; (c) computing a non- third-party version of the data parameter; and non-third-party valuations; (e) writing the single value of the data parameter along with a record of the calculation onto the data storage system; and modifying, the single website accessible at least to a homeowner and an investor to display; unscheduled earned equity balance of the homeowner    
Bertram teaches,
(b) incorporating into the data engine the third-party data;
(Bertram [page 42, lines 22-23] This electronic output will typically comprise a matrix of economic preferences in a spreadsheet-like format 
Bertram [page 88, lines 15-16] ongoing time-series diversification through the IID 102, their initial and updated preferences are stored in this database
Bertram [page 14, line 2] third-party providers)
(c) computing a non- third-party version of the data parameter;
(Bertram [page 90, lines 5-8] The modem 76 can be used to obtain access ... a Local Area Network (LAN) 
Bertram [page 46, lines 18-20] acceptable EFM pool allocation can be restricted by maximum upper or lower bounds determined by their own internal investment mandate)
and non-third-party valuations;
(Bertram [page 15, lines 23-24] inputting into data processing apparatus input data comprising the principal of said mortgage, a first valuation of the home
Bertram [page 90, lines 5-8] The modem 76 can be used to obtain access ... a Local Area Network (LAN) 
Bertram [page 46, lines 18-20] acceptable EFM pool allocation can be restricted by maximum upper or lower bounds determined by their own internal investment mandate)
modifying,  the single website accessible at least to a homeowner and an investor to display
(Bertram [page 90, line 3]  information recorded on websites 
Bertram [page 114, col 2] The singular includes the plural and vice versa
Bertram [page 90, lines 5-6]  The modem 76 can be used to obtain access to the Internet
Bertram  [page 91, lines 8-14]  the purpose of the computer system 60 is to generate a digitally encoded electric signal (such as that illustrated in Fig. 6) which when t- 10 applied to an output interface...which when applied to the display device 64 or printer causes the indicium 9 to be displayed or printed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the financing arrangement modifications teachings of Bertram   “to automatically modify the terms and conditions of the underlying financing arrangements.” (Bertram [Page 33, Lines 8-9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financing arrangement modifications) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “calibrates dynamic MMIP 201 remuneration strategies that provide the distributors of EFMs with the strongest possible motivation to issue the contracts in line with the end-user preferences” Bertram   [Page 26, Lines 26-29])
Bertram   does not teach (e) writing the single value of the data parameter along with a record of the calculation onto the data storage system;
Newman teaches,
(e) writing the single value of the data parameter along with a record of the calculation onto the data storage system;
(Newman [Col 2, Lines 40-41] real estate transactions may be stored as data entries ... Each data entry may have a timestamp 
Newman [Col 5, Lines 1-2]  calls a third-party service to check the payload 
Newman [Col 9, Lins 38-39] to perform the methodology)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the managing data across disparate blockchains teachings of Newman “storing access rights with respect to a plurality of shared data ledgers (Newman [Abstract]) (where) Each data entry may have a timestamp.” (Newman [Col 2, Lines 40-41] ).        The modification would have been obvious, because it is merely applying a known technique (i.e. managing data across disparate blockchains) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “managing data across disparate blockchains”   )
Bertram does not teach the unscheduled earned equity balance of the homeowner    
Dwight teaches,
the unscheduled earned equity balance of the homeowner    
(Dwight [0020]  the prorated earned equity.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the   earned equity teachings of Dwight “to earn equity while renting.” (Dwight [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. earned equity) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “earned equity may be used for any costs associated with the purchase of a home.” Dwight [0002])


Regarding Claim 14,   
Strnad, Bertram, Dwight,  and Newman teach the method of Claim 11 as described earlier.
Strnad does not teach wherein the data storage system is a blockchain system.
Newman teaches,
wherein the data storage system is a blockchain system.
(Newman [Col 2, lines 23-24] ontology-based blockchain data, storing validated ontological data on the blockchains)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the managing data across disparate blockchains teachings of Newman “storing access rights with respect to a plurality of shared data ledgers (Newman [Abstract]) (where) Each data entry may have a timestamp.” (Newman [Col 2, Lines 40-41] ).        The modification would have been obvious, because it is merely applying a known technique (i.e. managing data across disparate blockchains) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “managing data across disparate blockchains”   )

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strnad, Bertram, Dwight, and Strnad2 in view of Showalter  (“DATA ANALYTICS MODELS FOR LOAN TREATMENT”, U.S. Publication Number: 20110270779 A1)

Regarding Claim 15, 
Strnad, Bertram, and Dwight teach the method of Claim 1 as described earlier.
Strnad teaches,
(i) using a non-linear algorithm to create a management instrument for each housing finance arrangement;
(Strnad [0010]  the instrument generates “insured equity” under a non-linear algorithm.)
dynamically maintain an economic balance between the homeowner and investor in an arrangement expressed in said managemet instrument on an on-going basis;
(Strnad [Abstract] contributions by the owner and the investor to the joint venture are calculated periodically, and residual accounts or payments are adjusted to balance out the venture)
in real time, said balancing engine calculating changes in equity shares or other accounts that precisely capture each party's net contribution as expressed in said dynamic instrument; and
(Strnad [0266]  the available credit can vary in real time along with the value of the home and market conditions. 
Strnad [0010] to compute the insured equity share
Strnad [0073] the homeowner is making a net positive contribution to the venture absent taking insured equity into account. The build up of insured equity in favor of the homeowner compensates for that net contribution.)
(iv) wherein,, the management instrument is neutral, with respect to its impact on each party's economic interest, wherein each party earns a market rate of return after adjusting for what they have received and contributed according to said management instrument.
(Strnad [0072] instrument is “continuously and strictly neutral” if its actual value is equal to its intrinsic value at all times.
Strnad [0123] the expected unleveraged market rate of return)
Strnad does not teach applying machine learning
Showalter   teaches,
applying machine learning
(Showalter [Abstract] Various sources of data may be used to optimize or predict value for a loan. Using machine-learning and/or statistical analysis, loans or treatment best suited for a particular borrower may be determined.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic equity instrument of Strnad to incorporate the data analytics models for loan treatment teachings of Showalter for “Using machine-learning and/or statistical analysis, loans or treatment best suited for a particular borrower.” (Showalter [Abstract] ).        The modification would have been obvious, because it is merely applying a known technique (i.e. data analytics models for loan treatment) to a known concept (i.e. dynamic equity instrument) ready for improvement to yield predictable result (i.e. “to optimize or predict value for a loan” Showalter [Abstract]   )
Response to Remarks
Applicant's arguments filed on July 22, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Specification Objections
Applicant's  amendments rectify the previous objection. 
The objection   is lifted.
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Examiner argues that the problem solved by the balancing engine as pertaining merely to legal and business matters. In this manner, the Examiner is merely making a qualitative judgement on his perceived merits of Applicant's technological improvement by the balancing engine,."
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive.
The Applicant’s Specification supports the Examiner’s assertions:
[Page 2] “In contrast to many other industries, current computer technology in the field of residential real estate services and finance results in a fragmented presentation along with high costs for consumers who buy and own homes… Various functions and services have online implementations, but these are not integrated….. does not facilitate coordination between various parties on the finance side adequately, resulting in high costs for all. The resulting consumer experience contrasts sharply with what is available for investment services in which the service providers are coordinated and operate seamlessly, obviating any need for the consumer to deal with them separately or at all. The description which follows illustrates the fragmentation and lack of coordination inherent in current technology in the field of residential real estate services and finance.”
From the Applicant’s own Specification, the problem is fragmentation, lack of coordination, and high costs. These are managerial, political, and/or regulatory shortcomings in the field of residential real estate services, not technological limitation. Especially since the Applicant states, “consumer experience contrasts sharply with what is available for investment services in which the service providers are coordinated and operate seamlessly, obviating any need for the consumer to deal with them separately or at all.” Meaning, the technology exists to solve all the concerns and have been successfully implemented elsewhere.
The Applicant states:
“Applicant submits that the Examiner failed to recognize that Applicant's claims are patent-eligible under the analysis of the Court of Appeals, Federal Circuit in DDR Holdings v. Hotels.com et al., 773 F.3d 1245 (Fed. Cir. 2014), where the court found patent-eligible a claim that generates a composite web page based on combining information from multiple information sources…  Applicant's balancing engine which, like the composite web page generated in DDR Holdings, "amounts to an inventive concept for resolving [issues in the prior art, including the] particular Internet-centric problem [of industry information fragmentation], rendering the claims patent-eligible.."
Examiner responds:
In DDR Holdings, LLC v. Hotels.com, L.P.,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after clicking on an advertisement and activating a hyperlink." Summarily, the Court found the invention yielded unexpected results, greatly departing from conventional technologies at the time.
The Applicant’s invention yields no unexpected results. Applicant’s Specification states the expected result exists in other financial fields [page 2] “what is available for investment services in which the service providers are coordinated and operate seamlessly.” Thus changes or alteration of sequence do not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“Strnad II's "insured equity percentage" set forth in Strnad II's equation (5) and its 
underlying algorithm is different from the "earned equity proportion" of Applicant's Claim 1. …. ANZIE-DOOR differ from the subject matters of Applicant's present claims by at least a weighing function. ANZIE- DOOR uses a weighing function co(t), …. the earned equity proportion of Claim 1 does away with ANZIE-DOOR's weighing function….in effect, assigning the weighing function a constant value of 1.0.."
Examiner responds:
Applicant has stated that “assigning the weighing function a constant value of 1.0” in the prior art’s equation reduces it to the same equation as the instant application.

Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied

























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hryshko (“METHOD AND APPARATUS FOR MANAGING AN EQUITY FINANCE ARRANGEMENT”, WIPO Publication Number: WO 2009036505 A1) proposes processing data to assist in the management of financial instruments. These may be utilised for processing data to assist in the management of an equity finance arrangements for property. In particular, methods are disclosed for managing financial instruments when the property that is the subject of the instrument is renovated, when the borrower makes a partial payment, and/or when the borrower makes an additional borrowing.
Young (“ADAPTABLE ASSUMABLE MORTGAGE”, U.S. Publication Number: 20130179327  A1) provides financing for real estate and more particularly to products and methodologies that provide financing to home owners and home purchasers that are assumable. Provide assumable mortgages that, either individually or in combination, limit the length of time during which the loan can be assumed and the number of times a loan can be assumed. Other features of the present invention provide for a fee, interest rate adjustment or other compensation to a lender or investor as a result of assumption of a loan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697